Case: 17-40612      Document: 00514578508        Page: 1     Date Filed: 07/31/2018




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                   No. 17-40612                               FILED
                                 Summary Calendar                         July 31, 2018
                                                                         Lyle W. Cayce
                                                                              Clerk

JASON J. HERNANDEZ,

                                                Plaintiff−Appellant,

versus

GREG ABBOTT, Governor of the State of Texas;
BRYAN COLLIER, Executive Director,
 Texas Department of Criminal Justice;
ROBERT GRANT, Program Supervisor V
 of the Security Threat Group Management Office;
TOD HARRIS, Senior Warden,

                                                Defendants−Appellees.



                   Appeal from the United States District Court
                        for the Eastern District of Texas
                                 No. 9:17-CV-23




Before SMITH, WIENER, and WILLETT, Circuit Judges.
PER CURIAM: *


      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 17-40612      Document: 00514578508    Page: 2   Date Filed: 07/31/2018


                                  No. 17-40612

      Jason Hernandez, Texas prisoner #1655115, challenges the denial of his
motion for class certification. He filed a 42 U.S.C. § 1983 action alleging civil
rights violations by state and prison officials against prisoners in solitary
confinement at Polunksy Security Housing Unit. He contends that the district
court abused its discretion when it denied class certification, and he questions
the order of the magistrate judge (“MJ”) severing the claims into separate suits
and the denial of his motion for appointment of counsel. He also moves for a
preliminary injunction on behalf of the class based on inadequate medical care
and lack of access to courts; he seeks leave to amend that pleading.

      A party wishing to appeal a denial of class certification must petition this
court for leave to do so. FED. R. CIV. P. 23(f). We pretermit whether Hernandez
has complied with that requirement because as we deny relief on other
grounds. This court has wide discretion under Federal Rule of Civil Proce-
dure 23 to permit an appeal from an order denying class certification. See
Microsoft Corp. v. Baker, 137 S. Ct. 1702, 1706 (2017). Hernandez has not
made a showing that we should exercise that discretion. See id. at 1710.
Because the parties did not consent to proceed before an MJ under 28 U.S.C.
§ 636(c)(1), the orders issued by the MJ are not directly appealable to this
court. See Donaldson v. Ducote, 373 F.3d 622, 624−25 (5th Cir. 2004). Hernan-
dez also has not shown that he is entitled to injunctive relief from this court in
the first instance. See Byrum v. Landreth, 566 F.3d 442, 445 (5th Cir. 2009);
Greene v. Fair, 314 F.2d 200, 202 (5th Cir. 1963).

      Permission to appeal the denial of class certification is DENIED. The
appeal of the severance order and of the denial of counsel is DISMISSED for
want of jurisdiction.    Hernandez’s motion for a preliminary injunction is
DENIED, and his motion to amend is GRANTED. Any other outstanding
motions are DENIED.


                                        2